Citation Nr: 1429757	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-30 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is in the record.  The matter was then remanded by the Board in September 2011 for additional development.


FINDINGS OF FACT

1.  There is competent and credible evidence showing that the Veteran had a low back injury in service.

2.  The Veteran's current low back disorder is not shown to be related to the injury in service.


CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1110 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the claim adjudicated in this decision.  See 38 U.S.C.A §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify was satisfied by means of April and June 2008 pre-decisional letters that informed the Veteran of the elements of service connection, including the degree of disability and effective date elements, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b). 

Concerning the duty to assist, the Veteran's service treatment records are unavailable.  In a case such as this, where a claimant's service treatment records are unavailable through no fault of his own, there is a heightened duty to assist him in developing his claim, to provide reasons or bases for any adverse decision rendered without the benefit of these records, and to consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that such a heightened duty to assist includes searching for alternative medical records by having the claimant complete and return National Archives (NA) Form 13055 so that the RO can obtain abstracts, etc., from the Surgeon General's Office (SGO)).  See also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The RO documented efforts to obtain these records are appropriate and complete.  See April 2008 Memorandum.  VA treatment records have been associated with the claims file.  Some private treatment records identified by the Veteran have also been added to the file; however, since he did not provide the requested authorization and consent forms, many records could not be sought.  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The RO did not arrange for a VA examination and the Board did not require one in the September 2011 remand.  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court held a VA examination and opinion are required when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  Here, there is no post-service evidence of a low back disorder until decades after service and at this time the evidence suggests it may have been related to heavy lifting associated with the Veteran's employment.  The Veteran testified that no physician ever told him the service injury was related to his current back problems.  There is no competent and credible evidence of a nexus between a current low back disorder and service.  Under these circumstances, an examination and opinion are not needed.  

The Veteran was afforded a Travel Board hearing before the undersigned  Veterans Law Judge (VLJ) in which he presented oral testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  The hearing was adequate as the VLJ explained the issue, identified possible sources of evidence that may have been overlooked, and elicited pertinent testimony regarding the claimed disability.  38 C.F.R. 3.103(c)(2); Id.  The Veteran and his representative have not alleged there was any deficiency in the conducting of her hearing related to the duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  In addition, the case was remanded to obtain potentially relevant records.

Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

The condition at issue in this case, a low back disability, is currently diagnosed as spinal stenosis and degenerative arthritis.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), so 38 C.F.R. § 3.303(b) does apply and, as such, the Veteran is permitted to show continuity of symptomatology since his service as an alternative means of etiologically linking the aforementioned disability to his military service.  See Walker, supra. 

"Symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  While continuity of symptoms and not treatment can provide an alternate route for establishing service connection without supportive nexus evidence, the evidence still must be evaluated under the three-step analysis. 

The evidence of continuity of symptoms is based on the Veteran's statements, so it is considered lay evidence.  Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran contends he has a current low back disorder that is related to his military service.  His current diagnoses are lumbar arthritis and spinal stenosis.  See a June 1998 X-ray report and a July 2007 treatment record.

He testified to having a back injury in service while moving weight lifting equipment; he stated it has not been the same since.  See page 2 of the hearing transcript.  The injury occurred sometime in 1976 shortly before he was discharged.  His injury was treated with bed rest; surgery was recommended for spinal stenosis, but he declined.  See page 3 of the hearing transcript.  The symptoms never completely went away during service and as he got older the symptoms were more frequent.  He treated his back condition with over-the-counter medication and he did not seek treatment until about 12 years after service when it got to the point where he felt really bad.  See pages 5 and 6 of the hearing transcript.  He was never told by a physician that his back condition was related to an injury in service but he was told it was the result of an old injury.  His treatment has been continuous since 1988; however, he did not recall the name of the chiropractor that had treated him in 1988.  See pages 8 and 9 of hearing transcript.

In support of his claim, P. R., who served with the Veteran since basic training, submitted an April 2008 statement in which he reported they were "recreation Activity Specialists" and assigned to various recreational venues at Ft. Dix.  He recalled an incident around the fall of 1975 when the Veteran injured himself while moving some recreational equipment and he had to report to the post medical facility for treatment.  The Veteran was given medication and placed on restricted duty for a couple of days.

As noted, the Veteran's service treatment records are not available.  The Board is mindful that, in a case such as this, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

The Board finds that the Veteran and P. R. have provided competent and credible statements that the Veteran suffered a back injury while moving equipment in service.  Consequently, this evidence is probative on the question of whether he had an in-service injury.

The Veteran's testimony of continuity of symptoms since service, however, is not credible.  Although there are treatment records dating back to August 1997, there is no evidence of back treatment until June 1998.  Furthermore, his initial treatment was not sought in the context of reports of progressively worsening chronic low back pain; instead, it was for "acute" low back pain that had started 6 days earlier and had worsened during the past several days.  

The Board does not find it credible that the Veteran would seek treatment for various ailments over a 20 year period, but not seek treatment for or mention any continuing back pain he had over the course of those years.  Furthermore, if the Veteran had suffered from low back pain for more than 20 years before finally seeking treatment, it is not credible he would only report a 6 day history of back pain.  Even though symptoms and not treatment are the driving force behind continuity of symptomatology, the Boar must also consider whatever history is or is not reported when treatment is sought in determining the credibility of a Veteran's statements regarding continuity.  

Negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  

The courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  When, as here, there is an inconsistently reported history concerning the amount and extent of symptoms experienced since service, this tends to undermine the probative value of this history.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

Consider, as well, that not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Recently, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Arthritis is a chronic disease, per se.

The Board concludes that based on the acute nature and recent history of low back pain in 1998, the Veteran did not have continuity of symptoms stemming from an in-service back injury.  Consequently, service connection on this basis is not established.  38 C.F.R. § 3.303 (b).

Service connection on a presumptive basis is also not available because lumbar arthritis was not shown to have existed to a compensable degree in the one-year period after he separated from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309(a).

Since there is no presumption or alternate means to establish service connection based on chronicity in service or continuity of symptomatology after, nexus evidence is needed to support the claim.

In the appropriate circumstance, such as here, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

There is no credible evidence suggesting a nexus between a service injury and the Veteran's current low back disorder.  The Veteran testified that no physician ever linked his low back disorder to service.  Furthermore, when he first sought treatment, there had only been a 6-day history of low back pain.  While these records suggest suspicion of a possible injury there was no mention of the service injury only the fact that the Veteran worked as a brick layer and was involved heavy lifting on a regular basis.  It was not until after the Veteran filed his compensation that his treatment records reflect he reported his current back pain began with an injury in service.  See October 2007 treatment record.

The Board recognizes the Veteran may have a strongly held view as to the etiology of his low back disorder (i.e., that it is related to his in-service injury).  As a lay person without appropriate medical expertise, his own opinion asserting such a relationship does not constitute competent evidence supporting his claim, as this is a medical determination that is too complex, particularly given the long post-service history of heavy lifting, to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  There being no evidence of the claimed disability until decades after service and no probative evidence of a link between service and the claimed disability, a preponderance of the evidence is against the claim for service connection for a low back disorder.  Accordingly, it must be denied.


ORDER

Service connection for a low back disorder is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


